DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 2016/0336991 A1 hereinafter referred to as “Mason”).
With respect to claim 1, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, a radio-frequency device (see Par.[0127], [0203], [0286]- [0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed) comprising: an assembly of source, gate, and drain implemented on an active region (e.g. see Figs.8A-8B, 24, 27, Par.[0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the FET); a first body contact (260) implemented at a first end of the assembly; and a second body contact (260) implemented at a second end of the assembly, the second end distal from the first end along a width of the radio-frequency switching device (see Fig.27, Par.[0199]-[0201] wherein body contact regions at each end of gate is disclosed), the first body contact and the second body contact coupled to a diode (D), the first body contact (260) coupled to a first end of the diode (D) and the second body contact (260) coupled to a second end of the diode (D), the first body contact and the second body contact being physically separate body contacts at the first end and the second end of the assembly (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]- [0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D).
With respect to claim 2, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a P-N junction diode (see Par.[0132] wherein FET structure can be configured as an NPN or PNP device).
With respect to claim 3, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a PMOS field-effect transistor (see Par.[0190] wherein the biasing networks can be configured appropriately for devices such as MOSFET devices).
With respect to claim 4, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, a radio-frequency (RF) module (see Par.[0127], [0203], [0286]- [0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed) comprising: a packaging substrate (106) configured to receive a plurality of devices (see for example, Figs.13, 18-19 Par.[0148]-[0152] and [0165] wherein package wafer 106 to receive plurality of FETs 102 is disclosed); and a die (100) mounted on the packaging substrate (106), the die (100) including a radio-frequency switching device having an assembly of source, gate, and drain implemented on an active region (e.g. see Figs.8A-8B, 24, 27, Par.[0120], [0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the semiconductor die FET 100 over wafer 106 is disclosed), the field-effect transistor further including a first body contact (206) implemented at a first end of the assembly and a second body contact (206) implemented at a second end of the assembly, the second end distal from the first end along a which of the radio-frequency switching device (see Fig.27, Par.[0199]-[0201] wherein body contact regions at each end of gate is disclosed), the first body contact and the second body contact coupled to a diode (D), the first body contact (260) coupled to a first end of the diode (D) and the second body contact (260) coupled to a second end of the diode (D), the first body contact and the second body contact being physically separate body contacts at the first end and the second end of the assembly (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D).
With respect to claim 5, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency module wherein the radio-frequency module is a switch module (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed).
With respect to claim 6, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency module of claim 4 wherein the die is a silicon- on- insulator (SOl) die (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed).
With respect to claim 7, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a P-N junction diode (see Par.[0132] wherein FET structure can be configured as an NPN or PNP device).
With respect to claim 8, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a PMOS field-effect transistor (see Par.[0190] wherein the biasing networks can be configured appropriately for devices such as MOSFET devices).
With respect to claim 9, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A- 56D, 57A-57D, 79A-79B, 80-81, a wireless device comprising: a transceiver (914) configured to process radio-frequency (RF) signals; a radio-frequency module (920/100) in communication with the transceiver (914), the radio-frequency module including a radio-frequency switching device including an assembly of source, gate, and drain implemented on an active region (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed; see Fig.81, Par.[0334]-[0336] wherein transceiver 914 can also be configured to process received signals in communication with RF SOI-MOSFETs switches 920; e.g. see Figs.8A-8B, 24, 27, Par.[0120], [0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the semiconductor die FET 100 over wafer 106 is disclosed), the radio-frequency switching device further including a first body contact implemented at a first end of the assembly and a second body contact implemented at a second end of the assembly, the second end distal from the first end along a width of the radio-frequency switching device (see Fig.27, Par.[0199]- [0201] wherein body contact regions at each end of gate is disclosed), the first body contact (260) coupled to a first end of the diode (D) and the second body contact (260) coupled to a second end of the diode (D) the first body contact and the second body contact being physically separate body contacts at the first end and the second end of the assembly(e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D); and an antenna in communication with the radio-frequency module, the antenna configured to facilitate transmitting and/or receiving of the radio frequency signals (see Par.[0257]-[0265] and [0269]- [0270] wherein (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein the antenna (Ant) node in a given switch configuration provide transmission and to receive or operate to provide different signal routing functionalities is disclosed).
With respect to claim 10, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the wireless device wherein the radio-frequency module is a switch module (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed).
With respect to claim 11, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a P-N junction diode (see Par.[0132] wherein FET structure can be configured as an NPN or PNP device).
With respect to claim 12, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency switching device wherein the diode is a PMOS field-effect transistor (see Par.[0190] wherein the biasing networks can be configured appropriately for devices such as MOSFET devices).
Response to Arguments
Applicant's arguments filed on 09/15/2022 have been fully considered but they are not persuasive. For instance, Applicant alleges “Mason also does not discuss the foregoing features” (see remarks, page 7). However, as presented above, Mason teaches radio-frequency device with two body contacts (e.g. see fig.27, wherein at least two horizontal portions of body contact layer 260 are shown).
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818